The appellant is a corporation, known as the Cecil Paper Company, Incorporated, and owns and operates a paper mill, near Rising Sun, a station on the Philadelphia and Baltimore Central Railroad, in Cecil county.
The appellee is a resident of Cecil county, and on the 16th day of December, 1910, brought this suit against the appellant to recover damages for personal injuries sustained by him, by reason of the alleged negligence of the appellant while he was driving over one of the public roads of the county.
The declaration contains three counts, and the defendant in the Court below interposed a demurrer to each count, and the overruling of these demurrers presents the first question for our consideration on this appeal.
The first count of the declaration alleges "that the defendant in the operation of the mill uses what is known as paper stock, which is shipped to the defendant in bales; *Page 65 
that the defendant hauls the bales of paper stock from the railroad station at Rising Sun to its mills in wagons; that the defendant while engaged in hauling the bales of paper stock negligently loaded the same upon its wagons; that in consequence of the negligence, while the wagons of the defendant were passing over and upon the public road from the railroad station to its mills some of the bales fell from the wagon upon the public road; that in consequence of the negligence of the defendant, the plaintiff on the 12th day of August, 1910, while driving with due care, his team, of two mules and wagon, along and over the public road, his said mules, frightened at the bales of paper lying in the public road, became unmanageable and ran away, whereby the plaintiff was thrown out and seriously and permanently injured.
The second count avers that the defendant while engaged in hauling the bales of paper stock, some of the bales fell from the wagon upon the public road, and the defendant, knowing that the same had fallen from its wagon, negligently allowed the bales to remain upon the public road where they had fallen, and that in consequence of the negligence of the defendant, the plaintiff was seriously and permanently injured, etc.
The third count avers that the defendant's servant acting within the line of his employment and within its scope while engaged in hauling the bales of paper stock on the 10th day of August, 1910, over the public highway, and when about one mile from Rising Sun discovered that the bales or a portion of them would not carry to the mills, negligently proceeded with the load, and before reaching the mills some of the bales fell from the wagon and upon and on the side of the highway; where they remained for several days; that in consequence of the negligence of defendant's servants the plaintiff on the 12th day of August, 1910, while driving with due care his team of two mules and wagon, along and over the public road, his mules frightened at the bales of paper stock lying in the public road, became unmanageable *Page 66 
and ran away whereby the plaintiff was thrown out and permanently injured.
It is contended upon the part of the appellant that the demurrer to the first, second and third counts of the declaration should have been sustained, because neither of those counts state a good cause of action, and for the further reason that the second count fails to allege that the defendant did not remove the bales within a reasonable time.
The averments of the declaration, in this case, we think, state with sufficient clearness the tort for which redress is here sought to constitute a good cause of action in a suit for negligence.
In Maenner v. Carroll, 46 Md. 212, the rule is held to be this. To constitute a good cause of action, in a case of negligence, there should be stated a right on the part of the plaintiff, a duty on the part of the defendants in respect to that right and a breach of that duty by the defendants, whereby the plaintiff has suffered.
In Phil., B.  W.R. Co. v. Allen, 102 Md. 113, it was held, that the dry allegation of the fact, without detailing a variety of minute circumstances which constituted the evidence of it was sufficient. As only the facts constituting the cause of action need be stated, it is a cardinal rule that they must be averred or set forth with certainty, by which term is signified a clear and distinct statement of them so that they may be understood by the party who is to answer them, by the jury who are to ascertain the truth of the allegations and by the Court who are to give judgment. 1 Chitty's Pleading, 8 Am. Ed., pages 225 and 233;Gent v. Cole, 38 Md. 110; Havre de Grace v. Fletcher,112 Md. 569.
Tested by the rules announced by these cases, the declaration in the case at bar is free from the objections urged against it, and the demurrers, therefore, were properly overruled by the Court below.
At the trial of the case, the defendant reserved seven (7) bills of exceptions. One to the ruling of the Court upon the prayers, that is, to the granting of the Plaintiff's first, *Page 67 
second, third, fourth and fifth prayers, and to the rejection of the defendant's second, fourth, seventh and eighth prayers. The defendant's first, third, fifth and sixth prayers, were granted.
The remaining bills of exception were taken in the course of the trial to the rulng of the Court, and relate to the admissibility of the evidence.
The plaintiff's first, second, third and fourth prayers announce substantially the same legal proposition. The first prayer, as offered, applied to the whole declaration, and the second, third and fourth prayers had reference in terms, to the several counts of the declaration, and were simply an unnecessary separation of the correct proposition of law, applicable to the case, as contained in the first prayer. While the presentation of the same legal proposition in different prayers is a practice, not to be commended or to be sanctioned because tending to confuse and to mislead the jury, but in this case, the second, third and fourth prayers respectively referred in terms to separate counts of the declaration and are not open to the objection in this respect. It is difficult to see how they could have misled or confused the jury, upon the proposition of law stated by them.
The fifth instruction granted at the instance of the plaintiff correctly stated the rule as to the measure of damages, and has been approved by this Court, in the form as granted
The plaintiff's prayers and the defendant's granted prayers, fairly submitted the law of the case, and have been repeatedly sustained in this Court.
The defendant's second prayer presented an erroneous proposition of law upon contributory negligence upon the facts of the case and was properly refused by the Court. It not only disregarded material facts of the case, but excluded altogether from the consideration of the jury the negligence vel non of the defendant. It told the jury in effect that if the mules driven by the plaintiff were roadworthy and easily controllable, that the driver was skillful and careful, that the vehicle and harness were sufficient and in good repair, *Page 68 
that nevertheless the plaintiff in this case can not recover if they shall further find that the said plaintiff might have prevented the injury by the exercise of reasonable care and caution.
The law, however, upon this subject was fully and correctly stated, and was covered by the defendant's fifth and sixth instructions and the defendant was not injured by the rejection of this prayer.
The rejection of the defendant's fourth, seventh and eighth prayers, although excepted to, no reasons are stated against the rulings of the Court thereon in this Court or in the appellant's brief. They will not therefore be considered further by us, than to say, they were properly refused and could not have been granted by the Court, as presented.
There were six bills of exception upon the admissibility of testimony taken at the trial on the part of the appellant.
The question raised by the first bill of exception relates to the admissibility of the declaration of Leroy Reynolds, the driver of the team of the loaded wagon testified to by the witness Calvin Reynolds. There was evidence that the driver was the agent and employee, of the defendant, and that the admission and declaration was made to the witness, as to the loading of the wagon and while on the public road, near where the accident occurred and on the day of the accident, and just prior thereto.
It is a well settled principle, that declarations, statements and admissions of an agent made in the course of his employment and within the scope of his authority are binding on the principal, and where the agency is sufficiently established, they may be given in evidence against the principal, as part of theres gestae. 1 Greenleaf Evidence, sec. 113; Story onAgency, sec. 135; Farmers Packing Co. v. Brown, 87 Md. 12;Thomas v. Sternheimer, 29 Md. 268; Bank v. Steam Nav.Co., 11 G.  J. 29; Rowland v. Long, 45 Md. 439.
The declaration of the employee, as the driver of the wagon and the servant of the appellant, was made at the time of the transaction, and prior to the accident, and constituted a *Page 69 
part of the res gestae, and the Court committed no error in holding that the declaration and admission of the employee under the facts of the case was admissible in evidence to establish the liability of the master for the tort of the servant.Consolidated R.R. Co. v. Pierce, 89 Md. 495; Evans v.Davidson, 53 Md. 245.
In the second and third exceptions the defendant proposed to prove by the witness Amos Ailes, how mules would act under certain conditions, and asked the witness the following questions: 1st. Have you ever observed the conduct of mules when approaching some object that is calculated to frighten them? 2nd. In your twenty years experience with mules did you ever observe a mule or mules frighten at an object, if yea, did the mules shy or what was their conduct under the circumstances? The Court below refused to permit these questions to be put and answered.
This is not a case for the admission of expert testimony, even if the proper foundation had been laid for the introduction of such evidence, which does not appear to have been done here.
In Turnpike Co. v. Leonhardt, 66 Md. 70, it is said: Where the question can be decided by such experience and knowledge as are ordinarily found in the common business of life, the jury are competent to draw the proper inferences from the facts without hearing the opinions of witnesses. In such case the facts themselves must be given in evidence and the conclusions or inferences must be drawn by the jury. Anne Arundel Co. v.Stansbury, 107 Md. 216; Stumore v. Shaw, 68 Md. 11;Turnpike Co. v. Cassell, 66 Md. 419; Bank v. Manion,87 Md. 80; Balto. Elevator Co. v. Neal, 65 Md. 457. The opinion of the witness as to the conduct of mules when frightened was not admissible, and there was no error in the rulings of the Court on these exceptions.
The appellant's fourth, fifth and sixth exceptions present substantially the same question, and will be considered together. A consideration of one, will dispose also of the others. *Page 70 
The witness Leroy Reynolds had been called by the plaintiff, as a witness, examined and dismissed. He was subsequently in the course of the trial called by the defendant and examined as defendant's witness and upon cross-examination by the plaintiff's attorney, he was asked the following question: Q. But I ask you what is your duty in regards to the bales of paper that fall off? A. I get them if the boss sends me after them.
It is objected, that this was not a proper cross-examination, as the witness had not testified in chief as to the matter here inquired into and the Court committed an error in overruling the objection and permitting the question to be asked and answered.
Conceding, that the appellant is right in this contention, it is difficult to perceive in what way his case was prejudiced by the testimony. It could only be regarded as harmless error, and being such, could not avail him on this appeal. There must be both error and injury to justify a reversal.
It follows from what we have said, that the appellant was in no way prejudiced by the rulings of the Court below, and finding no reversible error, on any of the rulings, the judgment will be affirmed.
Judgment affirmed, with costs. *Page 71